Title: James Madison to Benjamin W. Leigh, March 1836
From: Madison, James
To: Leigh, Benjamin Watkins


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                March 1836.
                            
                        
                        
                        J. Madison, with his best respects to Mr. Leigh, thanks him for the Copy of his interesting letter of March
                            2d. to the General Assembly; interesting both from the importance of its subject, and the ability with which it is
                            treated.
                        
                            
                                
                            
                        
                    